In the United States Court of Federal Claims
                                           No. 09-367L
                                    (Filed: January 20, 2016)


*************************************
JOHN P. FURLONG, ET AL.,            *
                                    *
                  Plaintiffs,       *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
*************************************


                                            ORDER

        On January 15, 2016, this case was transferred to the undersigned pursuant to Rule
40.1(c) of the Rules of the Court of Federal Claims. It appearing that the parties are currently
participating in the court’s Alternative Dispute Resolution Program (“ADR”), it is hereby
ORDERED that resolution of the following motions is hereby STAYED pending the outcome
of ADR: 1) the parties’ cross motions for partial summary judgment as to liability; and 2) the
parties’ cross motions for partial summary judgment as to the appropriate interest rate.

       IT IS SO ORDERED.




                                                            s/ Margaret M. Sweeney
                                                            MARGARET M. SWEENEY
                                                            Judge